Exhibit 10.5 - Exclusive Sales Agreement Exclusive Sales Agreement This Exclusive Sales Agreement (the “Agreement”) is entered into as of this day of 10thof April, 2009 by and between: Party A: Sichuan Xinlong Telluronium & Technique Co., Ltd. Zhenzang Road, Dongsheng Township, Shuangliu County, Sichuan Province Registered code: 510122000026482 AND Party B: Sichuan Xinju Mineral Resource Development Co., Ltd. 11F, Tianxiang Building, No.90, Wanhe Road, Chengdu, China Registered code：5100001810329 WHEREAS,Party A is a wholly foreign owned enterprise with limited liability founded in the People’s Republic of China (“China”); WHEREAS, Party B which is a limited liability company incorporated in China, possess the exploration rights to that certain land of 6.29 square kilometers in the Dashuigou area and the mining rights of that certain tellurium and bismuth mine of 0.0568 square kilometers in Shimian Majiagou (such exploration rights and mining rights of Party B, collectively the “Mining Business”). WHEREAS, Party A intends to acquire the exclusive rights to buy all the output of the Mining Business from Party B; and WHEREAS, Party B intends to sell the merchandise set forth in Article II hereof to Party A on the terms as set forth in Article XVII hereof; NOW THEREFORE, in accordance with laws and regulations of the People's Republic of China, the Parties agree as follows after friendly consultation based on the principle of equality and mutual benefit. 1 Article I Fundamental Provisions 1.1All the provisions of this Agreement shall be deemed applicable to each and every individual distribution contract signed during the term of this Agreement, regardless of whether or not such distribution contracts specifically reference this Agreement. 1.2Each and every distribution contract shall include: (i) the terms of distribution (including but not limited to, the name of merchandise, list prices, deal size, shipping dates, shipping destinations, shipping conditions, packing, payment making conditions and others terms as applicable) and (ii) certain general terms and conditions. Article II Agreement;
